The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s submission filed on 30 July 2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 1-2, 10-11, 19-20 are rejected for double patenting.
Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 9, 18 are objected to for depending on rejected claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11, 19-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 7-8, 13-14 of US-PATNET NO.11,120,342 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2, 10-11, 19-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 7-8, 13-14 of US-PATNET NO.11,120,342 B2.
Instant Application:
17/389,661
US-PATENT:
11,120,342 B2
Claim 1:
A report generating system comprising: one or more processors communicatively coupled with one or nodes via one or more networks; and one or more memories storing instructions which, when processed by the one or more processors, cause: receiving one or more of audio data or video data related to a meeting during the meeting, from the one or more nodes, analyzing the one or more of the audio data or the video data, generating a report including a label to identify a key point of the meeting and content corresponding to the label, based on a result of the analyzing.
Claim 1:
An apparatus comprising: one or more processors; and one or more computer memories storing instructions which, when processed by the one or more processors, cause: receiving, via one or more computer networks, audio/video data for an electronic meeting that includes a plurality of participants; extracting meeting content data from the audio/video data received via the one or more computer networks; generating and storing in the one or more computer memories, based on the apparatus analyzing the meeting content data, meeting content metadata that includes one or more participation metrics that indicate participation by one or more participants from the plurality of participants in each of two or more topics of the electronic meeting to indicate relative participation in the two or more topics of the electronic meeting by the one or more participants from the plurality of participants; including, in an electronic report of the electronic meeting, at least the meeting content metadata that includes one or more participation metrics that indicate participation by one or more participants from the plurality of participants in each of two or more topics of the electronic meeting to indicate relative participation in the two or more topics of the electronic meeting by the one or more participants from the plurality of participants.
Claims 2
The report generating system of claim 1, wherein the analyzing includes one or more of speech recognition or text recognition.
Claims 2
The apparatus of Claim 1, wherein generating meeting content metadata based on analyzing the meeting content data includes: identifying, based on performing voice or face recognition on the meeting content data, one or more participants in the electronic meeting; including, in the meeting content metadata, participant identification data for the one or more participants.


Claims 10-11, 19-20 cover substantially similar claim elements as claims 1-2, and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-8, 20-17, 19-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 10 / 19, the claim recites a system / product / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 19, in part, recites 
“…. analyzing the one or more of the audio data or the video data, generating a report including a label to identify a key point of the meeting and content corresponding to the label, based on a result of the analyzing” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “analyzing”, “generating”, “identify”, in the limitation citied above could be performed by a human mind (e.g., an human teleconference meeting coordinator/scribe could monitor/record meeting and generate report), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 19 recites the additional elements of using generic computer elements (like server computer, processors coupled via network, computer-readable medium coupled with the processors). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-8 / 11-17 / 20 are dependent on claim 1 / 10 / 19, and include all the limitations of claim 1 / 10 / 19. Therefore, claims 2-9 / 11-18 / 20 recite the same abstract ideas. 
With regards to claims 5 / 14, the claims recite additional elements “wherein the one or more memories store additional instructions which, when processed by the one or more processors, cause providing the report via a web-based interface to the one or more nodes”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim does not include additional element which does not add anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 6-7 / 15-16, the claims recite additional elements “wherein the report includes at least one link to access another report or a meeting transcript”, “the one or more memories store additional instructions which, when processed by the one or more processors, cause sending the report to the one or more nodes”, these steps are receiving or transmitting data over a network, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The claim does not include additional element which does not add anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 2-4 / 11-13 / 20, the claims recite additional elements of meeting monitoring / reporting which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tur, et al., “The CALO Meeting Assistant System”, IEEE Transactions on Audio, Speech, and Language Processing, Vol.18, No.6, August 2010 [hereafter Tur] in view of Thapliyal, et. al., US-PGPUB NO.20150066501A1 [hereafter Thapliyal].

With regards to claim 1, Tur teaches 
“A report generating system comprising: one or more processors communicatively coupled with one or nodes via one or more networks; and one or more memories storing instructions which, when processed by the one or more processors, cause: receiving one or more of audio data or video data related to a meeting during the meeting (Fig.2, 

    PNG
    media_image2.png
    356
    523
    media_image2.png
    Greyscale

p.1602, Right Column, ‘The client software captures the participants’ audio signals, as well as optional handwriting recorded by digital pens’), from the one or more nodes, analyzing the one or more of the audio data or the video data, generating a report [including a label] to identify a key point of the meeting and content [corresponding to the label], based on a result of the analyzing (Tur, Fig.1, ‘A brief extractive summary corresponding to this meeting data’, Fig.2, p.1602, Left Column, ‘Automatically extracting this information from the signals’).”
Tur does not explicitly detail “… including a label … content corresponding to the label”
However Thapliyal teaches “including a label … content corresponding to the label (Thapliyal, [0005], ‘to automatically label content shared during online meeting’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tur and Thapliyal before him or her, to modify the meeting assistant system of Tur to include content label in Thapliyal.   
The motivation for doing so would have been to provide an electronic summary of source content (Thapliyal, Abstract). 

With regards to claim 2, Tur in view of Thapliyal teaches 
“The report generating system of claim 1, wherein the analyzing includes one or more of speech recognition or text recognition (Tur, p.1601, Right Column, ‘including speech recognition’, p.1607, VIII. Reference and Addressee Resolution, ‘analysis of meeting conversations is to determine the entities and individuals to which the participants are speaking, listening and referring’, and FIG.1, Summary shows an example of meeting content information.).”

With regards to claim 3, Tur in view of Thapliyal teaches 
“The report generating system of claim 2, wherein the one or more memories store additional instructions which, when processed by the one or more processors, cause: recognizing a specified keyword from a result of the one or more of the speech recognition or the text recognition, and generating the label based on the specified keyword (Tur, FIG.2, p.1602, Right Column, ‘the utterance is recognized, and segmented into sentences’, p.1606, Right Column, ‘The segmentation is then used in the system to help users browse meetings, with the word distributions providing associated keyword lists and word clouds for display, Similarity between distributions can also be used to query for related topics between meetings’).”

With regards to claim 4, Tur in view of Thapliyal teaches 
“The report generating system of claim 1”
Tur does not explicitly detail “… wherein the label is generated during the meeting”
However Thapliyal teaches “wherein the label is generated during the meeting (Thapliyal, [0005], ‘to automatically label content shared during online meeting’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tur and Thapliyal before him or her, to modify the meeting assistant system of Tur to include content label in Thapliyal.   
The motivation for doing so would have been to provide an electronic summary of source content (Thapliyal, Abstract). 

With regards to claim 5, Tur in view of Thapliyal teaches 
“The report generating system of claim 1, wherein the one or more memories store additional instructions which, when processed by the one or more processors, cause providing the report via a web-based interface to the one or more nodes (Tur, FIG.2, II. CALO-MA Framework, ‘All interactions are logged in a database … for later browsing via a web-based interface’).”

With regards to claim 9, Tur in view of Thapliyal teaches 
“The report generating system of claim 1, wherein the one or more nodes are computers executing a meeting application or include an electronic whiteboard (Tur, I. Introduction, ‘AMI and CHIL also produced corpora of time-synchronized media, generally including close-talking and far-field microphones … and electronic whiteboards’)”.

Claims 10-14, 18-20 are substantially similar to claims 1-5, 9. The arguments as given above for claims 1-5, 9 are applied, mutatis mutandis, to claims 10-14, 18-20, therefore the rejection of claims 1-5, 9 are applied accordingly.

The combined teaching described above will be referred as Tur + Thapliyal hereafter.

Claims 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tur, et al., “The CALO Meeting Assistant System”, IEEE Transactions on Audio, Speech, and Language Processing, Vol.18, No.6, August 2010 [hereafter Tur] in view of Thapliyal, et. al., US-PGPUB NO.20150066501A1 [hereafter Thapliyal] and Dixon et al., US-PGPUB NO.20040215610A1 [hereafter Dixon].

With regards to claim 6, Tur + Thapliyal teaches 
“The report generating system of claim 1”
Tur + Thapliyal does not explicitly detail “… wherein the report includes at least one link to access another report or a meeting transcript”
However Dixon teaches “wherein the report includes at least one link to access another report or a meeting transcript (Dixon, [0129], ‘a link is provided to another notification report’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tur + Thapliyal and Dixon before him or her, to modify the meeting assistant system of Tur + Thapliyal to include link to another report as shown in Dixon.   
The motivation for doing so would have been to generate report (Doxin, Abstract). 

With regards to claim 7, Tur in view of Thapliyal teaches 
“The report generating system of claim 1”
Tur + Thapliyal does not explicitly detail “… the one or more memories store additional instructions which, when processed by the one or more processors, cause sending the report to the one or more nodes”
However Dixon teaches “the one or more memories store additional instructions which, when processed by the one or more processors, cause sending the report to the one or more nodes (Dixon, [0123], ‘send burst notification reports to members of a group’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tur + Thapliyal and Dixon before him or her, to modify the meeting assistant system of Tur + Thapliyal to include sending report as shown in Dixon.   
The motivation for doing so would have been to generate report (Doxin, Abstract). 

Claims 15-16 are substantially similar to claim 6-7, The arguments as given above for claims 6-7 are applied, mutatis mutandis, to claims 15-16, therefore the rejection of claims 6-7 are applied accordingly.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tur, et al., “The CALO Meeting Assistant System”, IEEE Transactions on Audio, Speech, and Language Processing, Vol.18, No.6, August 2010 [hereafter Tur] in view of Thapliyal, et. al., US-PGPUB NO.20150066501A1 [hereafter Thapliyal] and Brody et al., US-PGPUB NO.20130227437A1 [hereafter Brody].

With regards to claim 8, Tur + Thapliyal teaches 
“The report generating system of claim 1”
Tur + Thapliyal does not explicitly detail “… wherein the label specifies an action item, and the content corresponding to the label is a task”
However Brody teaches “wherein the label specifies an action item, and the content corresponding to the label is a task (Brody, [0178], ‘includes visual indications (e.g., room labels) of the tasks’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Tur + Thapliyal and Dixon before him or her, to modify the meeting assistant system of Tur + Thapliyal to include labeling tasks as shown in Brody.   
The motivation for doing so would have been to improve real-time communication (Brody, BACKGROUND). 

Claim 17 is substantially similar to claim 8, The arguments as given above for claim 8 are applied, mutatis mutandis, to claim 17, therefore the rejection of claims 9, 15 are applied accordingly.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128